


EXHIBIT 10.29




[avidlogo22312a02a01.jpg]
 




Notice of Grant of Time-Based Stock
Option under Amended and Restated
2014 Stock Incentive Plan
 
[NAME]
[ADDRESS]
Grant Number(s):
Employee ID:
Plan:
2014 Stock Incentive Plan





This notice (the “Notice”) evidences the grant by Avid Technology, Inc. (the
“Company”) on ___, (the “Grant Date”) to you (the “Optionee”) of a time-based
stock option to purchase ___ shares (the “Shares”) of common stock, $0.01 par
value per share, of the Company (the “Common Stock”) pursuant to the Company’s
2014 Stock Incentive Plan (the “Plan”) at an exercise price of $_____ per share
(the “Shares”). This stock option consists of an incentive stock option to
purchase ___ of the Shares (the “ISO Shares”) and a nonstatutory stock option to
purchase ____ of the Shares (the “NSO Shares”). For more information regarding
the ISO Shares and the NSO shares, see the applicable Terms and Conditions
attached hereto. The Notice, the attached Terms and Conditions of the ISO Shares
and the NSO Shares, and the Plan, together constitute the complete agreement
between the Optionee and the Company regarding this stock option and the Shares.


The Shares will vest as follows:






By your signature and the Company’s signature below, you and the Company agree
that this stock option is granted under and governed by the terms and conditions
of the Plan, the attached Terms and Conditions of the ISO Shares and the NSO
Shares and any applicable, superseding terms of your employment agreement with
the Company.




AVID TECHNOLOGY, INC.






By: ____________________                Date:
____________________                    




I acknowledge the stock option grant made to me on <DATE> and confirm that I
agree to the terms and conditions set forth herein.




__________________________                Date:
____________________                    
Name


























--------------------------------------------------------------------------------




Avid Technology, Inc.
Incentive Stock Option Grant
Terms and Conditions for ISO Shares




1.Grant of Option. The Company shall grant to the Optionee an option, subject to
these Terms and Conditions, the attached Notice and the Plan, to purchase the
number of ISO Shares identified in the Notice at the price per Share set forth
in the Notice. Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed in the Notice.


It is intended that the option evidenced hereby shall be an incentive stock
option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”). Except as
otherwise indicated by the context, the term “Optionee,” as used in this option,
shall be deemed to include any person who acquires the right to exercise this
option validly under its terms. Except where the context otherwise requires, the
term “Company” shall include any of the Company’s present or future parent or
subsidiary corporations as defined in Sections 424(e) and 424(f) of the Code.


2.Vesting Schedule. Except as otherwise provided herein, this option may be
exercised in whole or in part prior to the seventh anniversary (the “Final
Exercise Date”) of the Grant Date, subject to the vesting schedule provided in
the Notice. The right of exercise shall be cumulative so that to the extent the
option is not exercised in any period to the maximum extent permissible it shall
continue to be exercisable, in whole or in part, with respect to all ISO Shares
for which it is vested until the earlier of the Final Exercise Date or the
termination of this option under Section 3 or the Plan.


3.Exercise of Option.


(a)Form of Exercise. Each election to exercise this option shall be in a manner
as determined by the Company from time to time and shall be accompanied by
payment in full in accordance with Section 4. The Optionee may purchase less
than the number of ISO Shares covered hereby, provided that no partial exercise
of this option may be for any fractional ISO Share or for fewer than ten whole
ISO Shares.


(b)Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Optionee, at the time he or she exercises this option, is, and has been at all
times since the Grant Date, an employee of the Company (an “Eligible Optionee”).


(c)Termination of Relationship with the Company.


(i) Generally. If the Optionee ceases to be an Eligible Optionee for any reason,
then, except as provided in Sections 3(c)(iii) and (c)(iv), the right to
exercise this option shall terminate three months after such cessation (but in
no event after the Final Exercise Date), provided that this option shall be
exercisable only to the extent that the Optionee was entitled to exercise this
option on the date of such cessation taking into account any applicable
acceleration provisions.
(ii) Terms of Employment Agreement. Notwithstanding anything to the contrary in
these Terms and Conditions, the Notice or the Plan, if the Optionee’s employment
with the Company is terminated, then this option shall be subject to any
applicable, superseding vesting and exercise terms as set forth in the
Optionee’s then-effective employment agreement, offer letter or other similar
agreement with the Company, if any.
(iii) Exercise Period Upon Death, Disability or Retirement. If the Optionee
dies, becomes disabled (within the meaning of Section 22(e)(3) of the Code) or
retires prior to the Final Exercise Date while he or she is an Eligible Optionee
and the Company has not terminated such relationship for “Cause” as defined in
Section 3(iv), this option shall be exercisable, within the period of one year
following the date of death, disability or retirement of the Optionee, by the
Optionee (or, in the case of death, by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Optionee on the date of his or her death, disability or
retirement taking into account any applicable acceleration, and further provided
that this option shall not be exercisable after the Final Exercise Date.
(iv) Discharge for Cause. If the Optionee, prior to the Final Exercise Date, is
discharged by the Company for “Cause” (as defined below), the right to exercise
this option shall terminate immediately upon the effective date of such
discharge.




--------------------------------------------------------------------------------




(v) Definitions. For purposes of this Section 3; “retirement” shall mean the
cessation of employment with the Company for any reason other than “Cause” by an
Optionee who is at least 60 years of age and who has been employed continuously
by the Company for the seven years immediately preceding the date of cessation
of employment; and “Cause” shall mean willful misconduct by the Optionee or
willful failure by the Optionee to perform his or her responsibilities to the
Company (including, without limitation, breach by the Optionee of any provision
of any employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Optionee and the Company), as determined by the
Company, which determination shall be conclusive. Notwithstanding the foregoing,
if the Optionee is party to an employment agreement, offer letter or other
similar agreement with the Company that contains a definition of “cause” for
termination of employment, “Cause” shall have the meaning ascribed to such term
in such agreement. The Optionee shall be considered to have been discharged for
“Cause” if the Company determines, within 30 days after the Optionee’s
resignation, that discharge for Cause was warranted.
(d)    Effect of Breach of Covenants. Notwithstanding anything to the contrary
in Section 3(c), if the Optionee, prior to the Final Exercise Date, breaches (as
determined by the Company in its sole discretion) the non-competition,
non-solicitation or confidentiality provisions of any employment or
nondisclosure agreement or other similar agreement between the Optionee and the
Company, the right to exercise this option shall terminate immediately upon such
violation.
4.Payment of Purchase Price. Common Stock purchased upon the exercise of this
option shall be paid for as follows:
(a)in cash or by check, payable to the order of the Company;


(b)with the prior consent of the Company (which may be withheld in its sole
discretion), by (i) delivery of an irrevocable and unconditional undertaking by
a creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (ii) delivery by the
Optionee to the Company of a copy of irrevocable and unconditional instructions
to a creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price and any required tax withholding;


(c)if the Common Stock is registered under the Securities Exchange Act of 1934,
by delivery of shares of Common Stock owned by the Optionee valued at their Fair
Market Value (as defined in Section 5(h)(3) of the Plan), provided (i) such
method of payment is then permitted under applicable law, (ii) such shares, if
acquired directly from the Company, were owned by the Optionee for such minimum
period of time, if any, as may be established by the Board in its discretion,
and (iii) such shares are not subject to any repurchase, forfeiture, unfulfilled
vesting or other similar requirements;


(d)to the extent permitted by applicable law and by the Board, by payment of
such other lawful consideration as the Board may determine; or


(e)by any combination of the above permitted forms of payment.


5.Tax Matters.


(a)Withholding. No ISO Shares will be issued pursuant to the exercise of this
option unless and until the Optionee pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this option. In
the Board’s discretion, and subject to such conditions as the Board may
establish, such tax obligations may be paid in whole or in part in shares of
Common Stock, including ISO Shares retained from the option creating the tax
obligation, valued at their Fair Market Value. The Company may, to the extent
permitted by law, deduct any such tax obligations from any payment of any kind
otherwise due to the Optionee.


(b)Disqualifying Disposition. If the Optionee disposes of ISO Shares acquired
upon exercise of this option within two years from the Grant Date or one year
after such ISO Shares were acquired pursuant to exercise of this option, the
Optionee shall notify the Company’s Stock Plan Manager of such disposition by
post or inter-office mail at Avid Technology, Inc., Second Floor, 75 Network
Drive, Burlington, MA 01803 of such disposition.


(c)    Termination of Employment. If the Optionee’s employment with the Company
is terminated but such Optionee remains an Eligible Optionee, such Eligible
Optionee must exercise this option (to the extent it is exercisable on the date
of such termination) within (i) three months following the Eligible Optionee’s
termination or (ii) if the Eligible Optionee dies or becomes disabled (within
the meaning of Section 22(e)(3) of the Code) o prior to the Final Exercise Date
while he or she is an Eligible Optionee and the Company has not terminated such
relationship for “Cause” as defined in Section 3(iv), this option shall be
exercisable, within the period of one year following the date of death or
disability of the Optionee, by the




--------------------------------------------------------------------------------




Optionee (or, in the case of death, by an authorized transferee), in order for
the option to receive incentive stock option treatment under Section 422 of the
Code. After such three-month period, the option, to the extent exercisable, will
convert to a nonstatutory stock option.


6.Nontransferability of Option. This option may not be sold, assigned,
transferred, pledged or otherwise encumbered by the Optionee, either voluntarily
or by operation of law, except by will or the laws of descent and distribution,
and, during the lifetime of the Optionee, this option shall be exercisable only
by the Optionee.


7.Miscellaneous.


(a)Governing Law. These Terms and Conditions shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to any
choice or conflict of law provision.


(b)Severability. The invalidity or unenforceability of any provision hereof
shall not affect the validity or enforceability of any other provision hereof,
and each such other provision shall be severable and enforceable to the extent
permitted by law.


(c)Binding Effect. These Terms and Conditions shall be binding upon and inure to
the benefit of the Company and the Optionee and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 6.


(d)Entire Agreement. These Terms and Conditions, the Notice, the Plan and any
applicable, superseding terms of the Optionee’s employment agreement constitute
the entire agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter hereof.


(e)Amendment. These Terms and Conditions may only be amended or modified in
accordance with the Plan.


































































Avid Technology, Inc.
Nonstatutory Stock Option Grant




--------------------------------------------------------------------------------




Terms and Conditions for NSO Shares


1.Grant of Option. The Company shall grant to the Optionee an option, subject to
these Terms and Conditions, the attached Notice and the Plan, to purchase the
number of NSO Shares identified in the Notice at the price per Share set forth
in the Notice. Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed in the Notice.


It is intended that the option evidenced hereby shall not be an incentive stock
option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”). Except as
otherwise indicated by the context, the term “Optionee,” as used in this option,
shall be deemed to include any person who acquires the right to exercise this
option validly under its terms. Except where the context otherwise requires, the
term “Company” shall include any of the Company’s present or future parent or
subsidiary corporations as defined in Sections 424(e) and 424(f) of the Code.


2.Vesting Schedule. Except as otherwise provided herein, this option may be
exercised in whole or in part prior to the seventh anniversary (the “Final
Exercise Date”) of the Grant Date, subject to the vesting schedule provided in
the Notice. The right of exercise shall be cumulative so that to the extent the
option is not exercised in any period to the maximum extent permissible it shall
continue to be exercisable, in whole or in part, with respect to all NSO Shares
for which it is vested until the earlier of the Final Exercise Date or the
termination of this option under Section 3 or the Plan.


3.Exercise of Option.


(a)Form of Exercise. Each election to exercise this option shall be in a manner
as determined by the Company from time to time and shall be accompanied by
payment in full in accordance with Section 4. The Optionee may purchase less
than the number of NSO Shares covered hereby, provided that no partial exercise
of this option may be for any fractional NSO Share or for fewer than ten whole
NSO Shares.


(b)Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Optionee, at the time he or she exercises this option, is, and has been at all
times since the Grant Date, an employee, officer or director of, or consultant
or advisor to, the Company (an “Eligible Optionee”).


(c)Termination of Relationship with the Company.


(i) Generally. If the Optionee ceases to be an Eligible Optionee for any reason,
then, except as provided in Sections 3(c)(iii) and (c)(iv), the right to
exercise this option shall terminate three months after such cessation (but in
no event after the Final Exercise Date), provided that this option shall be
exercisable only to the extent that the Optionee was entitled to exercise this
option on the date of such cessation taking into account any applicable
acceleration provisions.
(ii) Terms of Employment Agreement. Notwithstanding anything to the contrary in
these Terms and Conditions, the Notice or the Plan, if the Optionee’s employment
with the Company is terminated, then this option shall be subject to any
applicable, superseding vesting and exercise terms as set forth in the
Optionee’s then-effective employment agreement, offer letter or other similar
agreement with the Company, if any.
(iii) Exercise Period Upon Death, Disability or Retirement. If the Optionee
dies, becomes disabled (within the meaning of Section 22(e)(3) of the Code) or
retires prior to the Final Exercise Date while he or she is an Eligible Optionee
and the Company has not terminated such relationship for “Cause” as defined in
Section 3(iv), this option shall be exercisable, within the period of one year
following the date of death, disability or retirement of the Optionee, by the
Optionee (or, in the case of death, by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Optionee on the date of his or her death, disability or
retirement taking into account any applicable acceleration, and further provided
that this option shall not be exercisable after the Final Exercise Date.
(iv) Discharge for Cause. If the Optionee, prior to the Final Exercise Date, is
discharged by the Company for “Cause” (as defined below), the right to exercise
this option shall terminate immediately upon the effective date of such
discharge.




--------------------------------------------------------------------------------




(v) Definitions. For purposes of this Section 3; “retirement” shall mean the
cessation of employment with the Company for any reason other than “Cause” by an
Optionee who is at least 60 years of age and who has been employed continuously
by the Company for the seven years immediately preceding the date of cessation
of employment; and “Cause” shall mean willful misconduct by the Optionee or
willful failure by the Optionee to perform his or her responsibilities to the
Company (including, without limitation, breach by the Optionee of any provision
of any employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Optionee and the Company), as determined by the
Company, which determination shall be conclusive. Notwithstanding the foregoing,
if the Optionee is party to an employment agreement, offer letter or other
similar agreement with the Company that contains a definition of “cause” for
termination of employment, “Cause” shall have the meaning ascribed to such term
in such agreement. The Optionee shall be considered to have been discharged for
“Cause” if the Company determines, within 30 days after the Optionee’s
resignation, that discharge for Cause was warranted.
(d)    Effect of Breach of Covenants. Notwithstanding anything to the contrary
in Section 3(c), if the Optionee, prior to the Final Exercise Date, breaches (as
determined by the Company in its sole discretion) the non-competition,
non-solicitation or confidentiality provisions of any employment or
nondisclosure agreement or other similar agreement between the Optionee and the
Company, the right to exercise this option shall terminate immediately upon such
violation.
4.Payment of Purchase Price. Common Stock purchased upon the exercise of this
option shall be paid for as follows:


(a)in cash or by check, payable to the order of the Company;


(b)with the prior consent of the Company (which may be withheld in its sole
discretion), by (i) delivery of an irrevocable and unconditional undertaking by
a creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (ii) delivery by the
Optionee to the Company of a copy of irrevocable and unconditional instructions
to a creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price and any required tax withholding;


(c)if the Common Stock is registered under the Securities Exchange Act of 1934,
by delivery of shares of Common Stock owned by the Optionee valued at their Fair
Market Value (as defined in Section 5(h)(3) of the Plan), provided (i) such
method of payment is then permitted under applicable law, (ii) such shares, if
acquired directly from the Company, were owned by the Optionee for such minimum
period of time, if any, as may be established by the Board in its discretion,
and (iii) such shares are not subject to any repurchase, forfeiture, unfulfilled
vesting or other similar requirements;


(d)to the extent permitted by applicable law and by the Board, by payment of
such other lawful consideration as the Board may determine; or


(e)by any combination of the above permitted forms of payment.


5.Tax Matters. No NSO Shares will be issued pursuant to the exercise of this
option unless and until the Optionee pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this option. In
the Board’s discretion, and subject to such conditions as the Board may
establish, such tax obligations may be paid in whole or in part in shares of
Common Stock, including NSO Shares retained from the option creating the tax
obligation, valued at their Fair Market Value. The Company may, to the extent
permitted by law, deduct any such tax obligations from any payment of any kind
otherwise due to the Optionee.


6.Nontransferability of Option. This option may not be sold, assigned,
transferred, pledged or otherwise encumbered by the Optionee, either voluntarily
or by operation of law, except by will or the laws of descent and distribution
or pursuant to a qualified domestic relations order, and, during the lifetime of
the Optionee, this option shall be exercisable only by the Optionee.


7.Miscellaneous.


(a)Governing Law. These Terms and Conditions shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to any
choice or conflict of law provision.


(b)Severability. The invalidity or unenforceability of any provision hereof
shall not affect the validity or enforceability of any other provision hereof,
and each such other provision shall be severable and enforceable to the extent
permitted by law.




--------------------------------------------------------------------------------




 
(c)Binding Effect. These Terms and Conditions shall be binding upon and inure to
the benefit of the Company and the Optionee and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 6.


(d)Entire Agreement. These Terms and Conditions, the Notice, the Plan constitute
the entire agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter hereof.


(e)Amendment. These Terms and Conditions may only be amended or modified in
accordance with the Plan.




